EXHIBIT 10.1

EVANS BANK, N.A.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR SENIOR EXECUTIVES

Article 1
Description, Purpose and Definitions

1.1 Name. The name of this Plan is the “Evans Bank, N.A. Supplemental Executive
Retirement Plan for Senior Executives.”

1.2 Purpose. The purpose of this Plan is to provide supplemental retirement
benefits to certain executives who have been designated by the Board of
Directors (“Board”) of Evans Bank, N.A. (the “Bank”) as being eligible to
participate in the Plan. The Plan is intended at all times to satisfy
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (and
all guidance published thereunder), and the provisions of the Plan shall be
construed to effectuate such intent.

1.3 Definitions. For purposes of the Plan, the following words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise.

“Accrued Benefit” means each Participant’s Benefit Percentage multiplied by the
Participant’s Final Average Compensation, without offsets, accrued over the
period of the Participant’s Required Benefit Service.

“Bank” is Evans Bank, N.A., Angola, New York.

“Benefit Percentage” means the percentage specified on each Participant’s
Participation Agreement.

“Cause” means termination of Participant’s employment due to the Participant’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, material breach of the Code of Ethics of either the
Bank or the Company, material violation of the Sarbanes-Oxley requirements for
officers of public companies that in the reasonable opinion of the Board will
likely cause substantial financial harm or substantial injury to the reputation
of the Company or the Bank, willfully engaging in actions that in the reasonable
opinion of the Board will likely cause substantial financial harm or substantial
injury to the business reputation of the Company or the Bank, failure to perform
stated duties after receiving written notice of the Participant’s failure to
perform assigned duties, willful violation of any law, rule or regulation (other
than routine traffic violations or similar offenses) or final cease-and-desist
order, or material breach of any provision of the Agreement.

For purposes of this Section, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Bank. Any act,
or failure to act, based upon the direction of the Board or based upon the
advice of counsel for the Bank shall be conclusively presumed to be done, or
omitted to be done, by the Participant in good faith and in the best interests
of the Bank.

If the Bank wishes to terminate the Participant’s employment for “Cause,” the
Board shall first provide the Participant with a written statement of its
grounds for proposing to make such determination, and the Participant shall be
afforded a reasonable opportunity to make oral and written presentations to the
members of the Board to refute the grounds for proposed termination.

1.4 “Change in Control” means a change in control of the Bank or the Company, of
a nature that:

(a) would be required to be reported in response to Item 5.01 of the current
report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”); or

(b) results in a Change in Control of the Bank or the Company within the meaning
of the Bank Holding Company Act, as amended, and applicable rules and
regulations promulgated thereunder by the Federal Reserve Board (collectively,
the “BHCA”), or under the Bank in Control Act and the rules and regulations
promulgated thereunder by the Federal Reserve Board, as in effect at the time of
the Change in Control; or

(c) without limitation such a Change in Control shall be deemed to have occurred
at such time as (i) any “person” (as the term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of Company’s
outstanding securities, except for any securities purchased by the Bank’s
employee stock ownership plan or trust; or (ii) individuals who constitute the
Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by the
same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this clause (ii), considered as though he were a member of the
Incumbent Board; or (iii) a plan of reorganization, merger, consolidation, sale
of all or substantially all the assets of the Bank or the Company or similar
transaction in which the Bank or Company is not the surviving institution occurs
or is implemented; or (iv) a proxy statement soliciting proxies from
stockholders of the Company is distributed, by someone other than the current
management of the Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Company or similar transaction
with one or more corporations as a result of which the outstanding shares of the
class of securities then subject to the plan are exchanged for or converted into
cash or property or securities not issued by the Company; or (v) a tender offer
is made for 25% or more of the voting securities of the Company and the
shareholders owning beneficially or of record 25% or more of the outstanding
securities of the Company have tendered or offered to sell their shares pursuant
to such tender offer and such tendered shares have been accepted by the tender
offeror.

“Company” means Evans Bancorp, Inc., a New York corporation.

“Compensation” means a Participant’s total base salary and annual cash incentive
bonus paid during each calendar year, including salary deferrals into the Bank’s
401(k) plan and cafeteria plan under Code Section 125.

“Disability” means the Participant is (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the Bank,
or (iii) determined to be totally disabled by the Social Security
Administration.

“Eligible Employee” means one of a select group of management or highly
compensated employees of the Bank.

“Final Average Earnings” means Compensation averaged over the highest
consecutive 5 calendar years of the Participant’s employment with the Bank.

“Participant” means an Eligible Employee who has been selected by the
Administrator to participate in the Plan and who has executed a Participation
Agreement.

“Participation Agreement” means the agreement set forth as Exhibit A hereto,
executed by the Bank and each Participant hereunder which states (i) the date
the Participant joined the Plan; (ii) the Participant’s Benefit Percentage;
(iii) the Participant’s Required Benefit Service; and (iv) the time and form of
payment to be made to the Participant.

“Required Benefit Service” means the number of years over which each
Participant’s Accrued Benefit is scheduled to accumulate, as specified on the
Participant’s Participation Agreement.

“Separation from Service” or “Separates from Service” means the Participant’s
retirement or other termination of employment with the Bank within the meaning
of Code Section 409A. No Separation from Service shall be deemed to occur due to
military leave, sick leave or other bona fide leave of absence if the period of
such leave does not exceed 6 months or, if longer, so long as the Participant’s
right to reemployment is provided by law or contract. If the leave exceeds 6
months and the Participant’s right to reemployment is not provided by law or by
contract, then the Executive shall have a Separation from Service on the first
date immediately following such six-month period.

Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the Bank and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to an amount less than 50% of the average level of bona
fide services performed over the immediately preceding 36 months (or such lesser
period of time in which the Executive performed services for the Bank). The
determination of whether the Participant has had a Separation from Service shall
be made by applying the presumptions set forth in the Treasury Regulations under
Code Section 409A.

“Specified Employee” means a key employee of the Bank or the Company within the
meaning of Code Section 409A and the Treasury regulations issued thereunder.

Article 2
Eligibility

2.1 Selection of Participants. An Eligible Employee shall become a Participant
in the Plan only upon his selection by the Administrator. Participation begins
upon the completion of a Participation Agreement as set forth in Exhibit A
hereto.

2.2 Vesting and Entitlement to Benefits. Except as provided below, a Participant
shall become entitled to receive a benefit under the Plan only if the
Participant Separates from Service for reasons other than for Cause, and is
fully vested. Participants become fully vested after completing 10 full calendar
years of service, measured from the Participant’s original date of hire with the
Bank. Notwithstanding anything in this Plan to the contrary, no benefit shall be
payable to a Participant whose employment is terminated for Cause or if the
Participant voluntarily terminates employment before completing 10 full calendar
years of service with the Bank. Participants shall become fully vested upon
involuntary termination without Cause, voluntary termination due to Good Reason
(as defined in Code Section 409A), Change in Control, death and disability.

Article 3
Supplemental Retirement Benefits

3.1 Retirement Benefit. Subject to the succeeding provisions of this Article, a
Participant shall be entitled to an Accrued Benefit upon the Participant’s
Separation from Service (other than for Cause) on or after attaining age 65.
Such benefit shall be paid in accordance with the Participant’s election on the
Participation Agreement (or on any subsequent Change in Election Form).

3.2 Early Retirement Benefit. If a Participant’s Separation from Service occurs
prior to the date the Participant attains age 62, other than by reason of the
Participant’s death or Disability or following a Change in Control, the
Participant shall be entitled to the Participant’s Accrued Benefit reduced by 6%
for each full calendar year prior to age 62 that the Accrued Benefit is paid.
For example, if the Participant Separates from Service at upon his attainment of
age 60, the Participant’s Accrued Benefit would be reduced by 12% (2 years x 6%)
There is no reduction for payments that begin on or after the Participant has
attained age 62. Such benefit shall be paid in accordance with the Participant’s
election on the Participation Agreement (or on any subsequent Change in Election
Form).

3.3 Death and Disability Benefits.

(a) If a Participant dies while employed by the Bank, the Participant’s
designated beneficiary shall be paid a cash lump sum equal to the present value
of the Participant’s Accrued Benefit without any reduction for early retirement,
no later than 180 days after the date of the Participant’s death.

(b) If a Participant dies after his entitlement to a benefit has been
established by reason of his Separation from Service but prior to the time that
benefit payment(s) have commenced, such payment(s) shall be made to the
Participant’s beneficiary in accordance with the Participant’s election.

(c) Each Participant may, on the Beneficiary Designation Form (attached hereto
as Exhibit B), designate a beneficiary to receive any death benefit payable
under this section. If no effective beneficiary designation is on file at the
time of the Participant’s death, the death benefit under this section shall be
paid as follows: (i) to the Participant’s surviving spouse, or (ii) if no spouse
survives, to the Participant’s surviving children in equal shares, with the
descendants of a child who has predeceased the Participant taking such child’s
share by representation; or (iii) if none of the Participant’s spouse and
descendants is living, to the representative of the Participant’s estate.

(d) The beneficiaries shall become fixed at the Participant’s death so that if a
beneficiary survives the Participant but dies before final payment of the death
benefit, any remaining death benefits shall be paid to the representative of
such beneficiary’s estate.

(e) If a Participant Separates from Service by reason of Disability, there shall
be paid to the Participant an amount equal to the benefit the Participant would
have received hereunder if the Participant had attained age 65 on the date
immediately preceding the Participant’s date of Disability and the Participant’s
base salary had increased 3% per calendar year, then discounted to the lump sum
present value as of the date of Disability, and paid as a cash lump sum no later
than 180 days after the date of Disability.

3.4 Change in Control Benefit

(a) If a Participant Separates from Service with the Bank due to an involuntary
termination of employment (other than for Cause) or a voluntary resignation for
Good Reason (as defined in Code Section 409A) within 24 months following a
Change in Control, there shall be paid to the Participant an amount equal to the
present value of the Accrued Benefit the Participant would have received if
(i) the Participant had attained age 65 on the date immediately preceding his
date of Separation from Service; and (ii) the Participant’s Base Salary had
increased 3% per calendar year, discounted to a lump sum present value. Such
benefit shall be paid as a cash lump sum within 180 days following the date of
such Separation from Service.

(b) Notwithstanding anything herein to the contrary, (i) the present value of
the amount to be paid to the Participant upon a Change in Control shall be
calculated in accordance with Code Section 280G and the regulations thereunder
(i.e., using 120% of the applicable federal rate as the discount rate) and
(ii) in the event that the aggregate payments or benefits to be made or afforded
to a Participant in the event of a Change in Control would be deemed to include
an “excess parachute payment” under Section 280G of the Code or any successor
thereto, then the benefits payable hereunder shall be reduced by the minimum
amount necessary to result in no portion of the payments and benefits payable by
the Bank hereunder being non-deductible pursuant to Code Section 280G and
subject to an excise tax imposed under Code Section 4999.

(c) Notwithstanding anything in this Plan to the contrary, if a Participant is
receiving installment payments hereunder and a change in control (as defined in
Code Section 409A) occurs during the installment period, all remaining
installments shall be converted into an actuarially equivalent lump sum amount
and such amount shall be paid in a cash lump sum within 180 days after the
effective date of such change in control.

3.5 Forfeiture of Benefit Due to Termination for Cause. Notwithstanding anything
herein to the contrary, if the Participant’s employment is terminated for Cause,
the Participant shall forfeit all benefits hereunder.

3.6 Form of Benefit.

(a) Upon a Participant’s entitlement to a benefit under this Plan, the
Participant’s benefit shall be paid in the form of (i) 15 equal annual
installment payments or (ii) a lump sum which is the present value actuarial
equivalent to 15 equal annual installment payments, as designated by the
Participant on the Participation Agreement, attached hereto as Exhibit A. A new
Participant must designate the time and form of payment on the Participation
Agreement on or before the 30th day following the date on which the Participant
first became eligible to participate in the Plan, otherwise the Participant will
be deemed to have elected to be paid a lump sum upon Separation from Service.

(b) A current Participant may change the form of benefit payment by filing a
Change of Distribution Election Form, attached hereto as Exhibit C, with the
Bank provided that such change must be elected at least 12 months before the
benefit would have otherwise been paid or begun to be paid and any change to the
form of payment must result in a minimum 5-year delay in the starting date of
the affected payment, in accordance with Code Section 409A. No changes in the
form of benefit payment shall be permitted following a Participant’s Separation
from Service.

3.7 Time of Payment. Benefit payments made to a Participant or beneficiary shall
commence not later than 180 days following: (i) the Participant’s Separation
from Service; (ii) the Participant’s attainment of an age designated on the
Participant’s Participation Agreement (or subsequent Change in Election Form);
or (iii) the later of (i) or (ii), all as designated on the Participant’s
Participation Agreement (or subsequent Change in Election Form). Notwithstanding
the foregoing, if the Participant is a Specified Employee and the distribution
under the Plan is due to Separation from Service (other than due to death or
Disability), then solely to the extent necessary to avoid penalties under Code
Section 409A, no distribution shall be made during the first 6 months following
the Participant’s Separation from Service. Rather, any distribution which would
otherwise be paid to the Participant shall be accumulated and paid to the
Participant in a single cash lump sum distribution on the first day of the
seventh month following such Separation from Service. All subsequent
distributions shall be paid in the manner specified in the Participation
Agreement (or subsequent Change in Election Form).

3.8 Payment in the Event of Incapacity or Minority. If the Administrator, in its
discretion, determines that any person entitled to receive any payment under
this Plan is physically, mentally or legally incapable of receiving or
acknowledging receipt of payment, and no legal representative has been appointed
for such person, the Administrator in its discretion may (but shall not be
required to) cause any sum otherwise payable to such person to be paid to such
one or more as may be chosen by the Administrator from among the following: the
institution maintaining such person, such person’s spouse, children, parents or
other relatives by blood or marriage, a custodian under any applicable Uniform
Transfers to Minors Act or any other person determined by the Administrator to
have incurred expense for such person. The Administrator’s payment based upon
its good faith determination of the incapacity of the person otherwise entitled
to payments under this Plan and the existence of any other person specified
above shall be conclusive and binding on all persons. Any such payment shall be
a complete discharge of the liabilities of the Bank under this Plan to the
extent of such payment.

Article 4
Source of Benefits

4.1 Employer Funds. This Plan is unfunded, and all benefits payable to
Participants and beneficiaries shall be payable solely from the general assets
of the Bank. No Participant shall be required or permitted to make any
contribution to the Plan.

4.2 Trust Fund. The Bank may establish a trust from which part or all of the
benefits under the Plan are to be paid. If a trust is established, all of the
principal and income of such trust shall remain subject to the claims of the
Bank’s creditors until applied to the payment of benefits.

4.3 Participant’s Right to Funds. This Plan constitutes a mere promise by the
Bank to make benefit payments in the future. Beneficial ownership of any assets,
whether cash or investments, that the Bank may earmark or place in trust to pay
the Participants’ benefits under this Plan shall at all times remain in the
Bank, and no Participant or beneficiary shall have any property interest in any
specific assets of the Bank. To the extent a Participant or any other person
acquires a right to receive payments from the Bank under this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Bank.

Article 5
Post-Termination of Employment Obligations

5.1 Non-Competition and Non-Solicitation. The Participant hereby covenants and
agrees that, for a period of two years following his termination of employment
with the Bank, the Participant shall not, without the written consent of the
Bank, either directly or indirectly:

(a) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company or the Bank or any of their
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any business whatsoever that competes with the business of the Company or
the Bank or any of their affiliates or has headquarters or offices within 35
miles of the locations in which the Company or the Bank or their affiliates has
business operations or has filed an application for regulatory approval to
establish an office;

(b) become an officer, employee, consultant, director, independent contractor,
agent, sole proprietor, joint venturer, greater than 5% equity-owner or
stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity competing with the Company or the Bank or their affiliates in the
same geographic locations where the Company or the Bank or their affiliates has
material business interests; provided, however, that this restriction shall not
apply if the Participant’s employment is terminated following a Change in
Control or due to termination of employment for Cause; or

(c) solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Company or the Bank or
their affiliates to terminate an existing business or commercial relationship
with the Company or the Bank or their affiliates.

5.2 Duty to Cooperate. The Participant shall, upon reasonable notice, furnish
such information and assistance to the Bank and/or its affiliates, as may
reasonably be required by the Bank and/or its affiliates, in connection with any
litigation in which it or any of its subsidiaries or affiliates is, or may
become, a party; provided, however, that Participant shall not be required to
provide information or assistance with respect to any litigation between the
Participant and the Bank, or any of its affiliates.

5.3 Non-Disclosure; Confidentiality. The Participant agrees that the Participant
shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any person, other than in the course of the
Participant’s’s assigned duties and for the benefit of the Company or the Bank,
either during the period of the Participant’s employment or at any other time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating or belonging to the Company or the Bank, any of their respective
subsidiaries, affiliated companies or businesses, which shall have been obtained
by the Participant during the Participant’s employment with the Company or the
Bank. The foregoing shall not apply to information that (i) was known to the
public prior to its disclosure to the Participant; (ii) becomes known to the
public subsequent to disclosure to the Participant through no wrongful act of
the Participant of any representative of the Participant; or (iii) the
Participant is required to disclose by applicable law, regulation or legal
process (provided that the Participant provides the Company and the Bank, as the
case may be, with prior notice of the contemplated disclosure and reasonably
cooperates with the Company or Bank, as the case may be, at its expense in
seeking a protective order or other appropriate protection of such information).
Notwithstanding clauses (i) and (ii) of the preceding sentence, the
Participant’s obligation to maintain such disclosed information in confidence
shall not terminate where only portions of the information are in the public
domain.

5.4 Enforcement. All payments and benefits to the Participants under this Plan
shall be subject to the Participant’s compliance with this Section. The parties
hereto, recognizing that irreparable injury will result to the Bank, its
business and property in the event of the Participant’s breach of this Section,
agree that, in the event of any such breach by the Participant, the Bank will be
entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by the Participant and all persons
acting for or with the Participant. The Participant represents and admits that
the Participant’s experience and capabilities are such that the Participant can
obtain employment in a business engaged in other lines and/or of a different
nature than the Bank, and that the enforcement of a remedy by way of injunction
will not prevent the Bank from earning a livelihood. Nothing herein will be
construed as prohibiting the Bank from pursuing any other remedies for such
breach or threatened breach, including the recovery of damages from the
Participant.

Article 6
Administration

6.1 Administrator. The Board shall be the Administrator of the Plan. The Board
may delegate any of its administrative functions to another person, subject to
revocation of such delegation at any time.

6.2 Discretion. The Administrator shall have the discretionary power and
authority to determine the individuals who shall become Participants in the
Plan. The Administrator shall also have the discretionary power and authority,
which it shall exercise in good faith, to determine whether a Participant is
entitled to a benefit under the Plan, the identity of a Participant’s
beneficiary, and the amount and form of the benefit payable to any Participant
or beneficiary. The Administrator shall have the discretion and authority to
interpret the Plan and to make such rules and regulations as it deems necessary
for the administration of the Plan and to carry out its purposes. The
determinations of the Administrator shall be conclusive and binding on all
persons.

6.3 Determination of Benefit. The Administrator’s good faith determination of
the benefits to which a Participant, surviving spouse, or beneficiary is
entitled under this Plan shall be conclusive and binding on all persons;
provided, however, that this provision shall not preclude the Administrator’s
correcting any error the Administrator determines to have been made in the
computation of any benefit. The Administrator shall be entitled to recover from
any Participant or beneficiary, or from his estate, the amount of any
overpayment of benefits and may reduce the amount of future benefits payable to
any Participant or beneficiary by the amount of any overpayment made with
respect to the Participant.

6.4 Benefit Claim Procedure. Within a reasonable period of time following a
Participant’s termination of employment, the Administrator will inform the
Participant or the beneficiary of a deceased Participant of the amount of
benefits, if any, payable from the Plan. Not later than 30 days after receipt of
such notification, the Participant or beneficiary may file with the
Administrator a written claim objecting to the amount of benefits payable under
the Plan. The Administrator, not later than 90 days after receipt of such claim,
will render a written decision to the claimant on the claim. If the claim is
denied, in whole or in part, such decision will include the reason or reasons
for the denial, a reference to the Plan provision that is the basis for the
denial, a description of additional material or information, if any, necessary
for the claimant to perfect the claim, an explanation as to why such information
or material is necessary and an explanation of the Plan’s claim procedure. The
claimant may file with the Administrator, not later than 60 days after receiving
the Administrator’s written decision, a written notice of request for review of
the decision, and the claimant or the claimant’s representative may review Plan
documents which relate to the claim and may submit written comments to the
Administrator. Not later than 60 days after receipt of such review request, the
Administrator will render a written decision on the claim, which decision will
include the specific reasons for the decision, including a reference to the
Plan’s specific provisions where appropriate. The foregoing 90- and 60-day
periods during which the Administrator must respond to the claimant may be
extended by up to an additional 90 or 60 days, respectively, if special
circumstances beyond the Administrator’s control so require.

6.5 Arbitration. If, within 30 days after an appealed claim is denied, a
Participant notifies the Bank that a dispute exists concerning the benefits
hereunder, the parties shall promptly proceed to arbitration, as described in
this Section.

(a) Any disagreement, dispute, controversy or claim arising out of or relating
to this Plan or the interpretation or validity hereof shall be settled
exclusively and finally by arbitration. It is specifically understood and agreed
that any disagreement, dispute or controversy which cannot be resolved between
the parties, including without limitation any matter relating to the
interpretation of this Plan, may be submitted to arbitration irrespective of the
magnitude thereof, the amount in controversy or whether such disagreement,
dispute or controversy would otherwise be considered justifiable or ripe for
resolution by a court or arbitral tribunal. The arbitration shall be conducted
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”).

(b) The arbitral tribunal shall consist of one arbitrator who shall be an
attorney of recognized standing at the bar with at least 15 years experience in
the practice of law. The parties to the arbitration jointly shall directly
appoint such arbitrator within 30 days of initiation of the arbitration. If the
parties shall fail to appoint such arbitrator as provided above, such arbitrator
shall be appointed by the AAA as provided in the Commercial Arbitration Rules
and shall be a person who (i) maintains his or her principal place of business
either within 75 miles of Buffalo, New York and (ii) had substantial experience
in commercial and business matters. The the Bank shall pay all of the fees and
expenses of the arbitrator, in a lump sum no later than 2 1/2 months after the
end of the calendar year in which such expenses were incurred. The arbitration
shall be conducted within the Buffalo, New York metropolitan area or in such
other city in the Untied States of America as the parties to the dispute may
designate by mutual written consent.

(c) At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented unless the opposing party or parties shall have the
opportunity to cross-examine such witness, except as the parties to the dispute
otherwise agree in writing or except under extraordinary circumstances where the
interests of justice require a different procedure.

(d) A decision or award of the arbitral tribunal shall be final and binding upon
the parties to the arbitration proceeding. The parties hereto hereby waive to
the extent permitted by law any rights to appeal or to seek review of such award
by any court or tribunal. The parties hereto agree that the arbitral award may
be enforced, against the parties to the arbitration proceeding or their assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof.

(e) Nothing herein contained shall be deemed to give, the arbitral tribunal any
authority, power, or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of this Plan.

6.6 Indemnification. The Bank shall indemnify the Administrator and each other
person to whom administrative functions are delegated against any and all
liabilities that may arise out of their administration of the Plan, except those
that are imposed on account of such person’s willful misconduct.

6.7 Limitation of Authority. No person performing any administrative functions
with respect to the Plan shall exercise, or participate in the exercise of, any
discretion with respect to his own benefit under the Plan. This provision shall
not preclude such person from exercising discretionary authority with respect to
the generally applicable provisions of the Plan, even though such person’s
benefit may be affected by such exercise.

Article 7
Miscellaneous

7.1 Actuarial Equivalency. Whenever an actuarial equivalent must be determined
under this Plan, it shall be determined using 6% interest rate and 1994 Group
Annuity Reserving Table. Payments made as lump sums shall be equal to the
present value of a stream of payments calculated as of the specified payment
date, multiplied by the immediate lump sum factor based on the Participant’s age
at that date.

7.2 Termination of Employment. A Participant shall be deemed to have terminated
employment for purposes of this Plan when he or she has ceased to provide
service to the Bank as an employee.

7.3 Effective Date. This Plan is effective as of January 1, 2010.

7.4 No Employment Rights. Nothing contained in this Plan shall be construed as
conferring upon any employee the right to continue in the employ of the Bank.

7.5 No Compensation Guarantees. Nothing contained in this Plan shall be
construed as conferring upon any employee the right to receive any specific
level of compensation; nor shall the Bank be prevented in any way from modifying
the manner or form in which the employee is to be compensated.

7.6 Effect on Benefit Plans. Neither benefits accrued by a Participant under
this Plan nor amounts paid pursuant to the Plan following the Participant’s
termination of employment shall be deemed to be salary or other compensation to
the Participant for the purpose of computing benefits to which he or she may be
entitled under any pension plan or other employee benefit plan or arrangement
sponsored by the Bank, except to the extent such other plan expressly provides
otherwise.

7.7 Rights and Benefits Not Assignable. The rights and benefits of a Participant
and any other person or persons to whom payments may be made pursuant to this
Plan are personal and, except for payments made to the representative of a
person’s estate which may be assigned to the persons entitled to such estate,
shall not be subject to any voluntary or involuntary anticipation, alienation,
sale, assignment, pledge, transfer, encumbrance, attachment, garnishment by
creditors of the Participant or such person or other disposition.

7.8 Amendment and Termination.

(a) The Board of Directors of the Bank may amend this Plan in such manner as it
deems advisable, provided that no amendment shall reduce the accrued benefit of
any Participant, determined as of the date of the adoption of such amendment.

(b) The Bank reserves the right to terminate the Plan at any time. Upon Plan
termination, the Bank shall determine whether all payments of benefits shall be
made in accordance with the normal distribution schedule set forth under the
Plan or if payment of benefits shall be accelerated in order to wind down the
Plan.

(c) Pursuant to Code Section 409A, any acceleration of the payment of benefits
hereunder due to Plan termination shall comply with the following. This section
shall not apply in the event that the plans are terminated proximate to an
economic downturn of the Bank or the Company: (i) all arrangements sponsored by
the Bank that would be aggregated with this Plan under Treasury
Regulation 1.409A-1(c)(2) if any Participant covered by this Plan was also
covered by any of those other arrangements are also terminated; (ii) no payments
other than payments that would be payable under the terms of the arrangement if
the termination had not occurred are made within 12 months of the termination of
the arrangement; (iii) all payments are made within 24 months of the termination
of the arrangements; and (iv) the Bank does not adopt a new arrangement that
would be aggregated with any terminated arrangement under Treasury
Regulation 1.409A-1(c)(2) if the same Participant participated in both
arrangements, at any time within three years following the date of termination
of the arrangement.

(d) Notwithstanding the foregoing, the Bank may terminate the Plan within
12 months of a corporate dissolution taxed under Code Section 331, or with
approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A) and
accelerate the payment of benefits under the Plan that are subject to Code
Section 409A, provided that the such benefits under the Plan are included in the
Participant’s gross income in the latest of (i) the calendar year in which the
Plan terminates; (ii) the calendar year in which the amount is no longer subject
to a substantial risk of forfeiture; or (iii) the first calendar year in which
the payment is administratively practicable.

(e) Notwithstanding the foregoing, the Bank may terminate the Plan by
irrevocable board action taken within the 30 days preceding a Change in Control
(but not following a change in control) that is defined in accordance with Code
Section 409A and accelerate the payment of benefits under the Plan that are
subject to Code Section 409A, provided that the Plan shall only be treated as
terminated if all substantially similar arrangements sponsored by the Bank are
terminated so that the Participants and all executives under substantially
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within 12 months of the date of the
termination of the arrangements.

7.9 Tax Withholding and Payment of Code Section 409A Taxes. The Bank may
withhold from any benefit payable under this Plan all federal, state, city,
income, employment or other taxes as shall be required pursuant to any law or
governmental regulation then in effect. Moreover, the Plan shall permit the
acceleration of the time or schedule of a payment to pay employment related
taxes as permitted under Treasury Regulation 1.409A-3(j) or to pay any taxes
that may become due at any time that the arrangement fails to meet the
requirements of Code Section 409A and the regulations and other guidance
promulgated thereunder. In the latter case, such payments shall not exceed the
amount required to be included in income as the result of the failure to comply
with the requirements of Code Section 409A.

7.10 Acceleration of Payments. Except as specifically permitted herein or in
other sections of this Plan, no acceleration of the time or schedule of any
payment may be made hereunder. Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation 1.409A-3(j)(4) and any subsequent guidance issued by the United
States Treasury Department. Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of the Participant to the Bank; (vii) in satisfaction of
certain bona fide disputes between the Participant and the Bank; or (viii) for
any other purpose set forth in the Treasury Regulations and subsequent guidance.

7.11 Governing Law. Except to the extent preempted by federal law, this Plan
shall be construed in accordance with, and governed by, the laws of the State of
New York without regard to rules relating to choice of law.

7.12 Entire Agreement. This Plan constitutes the entire understand between the
Bank and each Participant as to the subject matter hereof. No rights are granted
to a Participant by virtue of this Agreement other than those specifically set
forth herein.

[Signature Page to Follow]

1

IN WITNESS WHEREOF, the Bank has caused this Plan to be executed on the day
written below.

EVANS BANK, N.A.

Date:       04/08/2010 By: /s/Thomas H. Warning Jr.

2

EXHIBIT A

EVANS BANK, N.A.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR SENIOR EXECUTIVES

PARTICIPATION AGREEMENT

     
Participant Name:
  Date of Birth:
 
   
Participation Date:
  Benefit Percentage:

Required Benefit Service:

Distribution Election

I hereby elect that my benefit will be paid in the following manner (please
select only one optional form of benefit):

          r   15 Annual Installments, starting 180 days after:     r
r  
Separation from Service
Age      

      (Note: Payments before age 62 are subject to a reduction of 6% per year) r
 
the later of (i) Separation from Service or (ii) Age      

              (Note: Payments before age 62 are subject to a reduction of 6% per
year) OR  
 
 


   
 
 


    r   Lump Sum Distribution, paid within 180 days after:         r
r  
Separation from Service
Age      

      (Note: Payments before age 62 are subject to a reduction of 6% per year) r
 
the later of (i) Separation from Service or (ii) Age      

(Note: Payments before age 62 are subject to a reduction of 6% per year)

     
Date
ACKNOWLEDGED AND RECEIVED BY:
  Participant
EVANS BANK, N.A.
     
  By:
 
   
Date
 


EXHIBIT B

EVANS BANK, N.A.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR SENIOR EXECUTIVES
BENEFICIARY DESIGNATION FORM

Print Name: _________________________________________________________________

I hereby designate the following Beneficiary(ies) to receive my Death Benefit
under the Plan, following my death:

     
PRIMARY BENEFICIARY:
 

Name:      
Name:      
Name:      
  % of Benefit:     
% of Benefit:     
% of Benefit:      SECONDARY BENEFICIARY (if all Primary Beneficiaries
pre-decease the Participant):

Name:      
Name:      
Name:      
  % of Benefit:     
% of Benefit:     
% of Benefit:     

This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect. This Beneficiary Designation is revocable.

     
Date Participant
 

ACKNOWLEDGED AND RECEIVED BY:
  EVANS BANK, N.A.
     
  By:
 
   
Date
 


EXHIBIT C

EVANS BANK, N.A.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR SENIOR EXECUTIVES
CHANGE OF DISTRIBUTION ELECTION FORM

Print Name:       

I hereby elect to change the time or form (or both) of the benefit payments that
I previously designated under the Plan to be the following time and form of
payment. I understand that this change in the time and/or form of the benefit
payment must be elected at least 12 months before the benefit would otherwise be
paid or begin to be paid and that any change, regardless of whether the change
is to the time or the form (or both) must result in a minimum 5-year delay for
the payment of the affected amount.

I hereby elect that my benefit will be paid in the following manner (please
select only one optional form of benefit):

          r   15 Annual Installments, starting 180 days after:     r
r  
Separation from Service
Age      

      (Note: Payments before age 62 are subject to a reduction of 6% per year) r
 
the later of (i) Separation from Service or (ii) Age      

              (Note: Payments before age 62 are subject to a reduction of 6% per
year) OR  
 
 


   
 
 


    r   Lump Sum Distribution, paid within 180 days after:         r
r  
Separation from Service
Age      

      (Note: Payments before age 62 are subject to a reduction of 6% per year) r
 
the later of (i) Separation from Service or (ii) Age      

(Note: Payments before age 62 are subject to a reduction of 6% per year)

     
Date
ACKNOWLEDGED AND RECEIVED BY:
     
  Participant
EVANS BANK, N.A.
By:
 
   
Date
 


3